Boyce, J.,
delivering the opinion of the court:
[1-3] This action survives to the personal representative of the deceased in right of the deceased. Rev. Code 1915, § 4155. Upon the substitution of the administrator of the deceased as party plaintiff, the name of Willard S. Reed, who'joined with the wife in the action, but was not a necessary party (Rev. Code 1915, § 3052), automatically dropped. The declaration cannot, either before or after the death of the wife, contain any statement of a cause of action, for which the husband alone might sue.
A recovery can only be had by the administrator in the right of Mary G. Reed, the deceased.
The demurrer is sustained.